MARSHALL, C. J.
1. Where in charging the jury in a case where the petition alleges negligence and the answer alleges contributory negligence the court merely reads the pleadings to the jury and does not otherwise define the specific issues, such charge is not a sufficient compliance with Section 11447, General Code, and is erroneous. (B. & O. Rd. Co v. Lockwood, 72 Ohio St., 586, approved and followed.)
2. In a negligenee case a charge to the jury is erroneous which contains no other instruction upon the subject of the measure of damages than the following: “If you find in favor of the plaintiff, then it is your duty to assess the amount of damages to which you in your opinion think that he is entitled.”
Judgment affirmed.
Robinson, Jones, Matthias and Day, JJ., concur. Allen, J., concurs in proposition 2 of the syllabus and in the judgment.